DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment, filed 27 January 2021, is acknowledged.  Claims 5, 8-21, 26, 27, 30-32, 35-45, 48-53, 56, and 58-60 have been cancelled.  Claims 7, 33 and 34 have been amended.  Claim 61 has been added.  Claims 1-4, 6, 7, 22-25, 28, 29, 33, 34, 46, 47, 54, 55, 57, and 61 are pending.

Claims 54, 55, and 57 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 August 2020.

Claims 1-4, 6, 7, 22-25, 28, 29, 33, 34, 46, 47, and 61 are under consideration.


Withdrawn Objections/Rejections
The following rejections are withdrawn:
The objection to the specification is withdrawn in view of applicant’s amendment.
Applicant’s amendment has obviated the objections to claims 33 and 34. 
Applicant’s amendment has also obviated the rejections of claim 7 under 35 U.S.C. 112(b) and (d).

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6, 7, 22-25, 28, 29, 46, and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The rejection of record set forth in the previous office action is incorporated here in full.  A discussion of the Field of the Invention, the State of the Art, and the Specification’s Disclosure can be found there.  
Claim Amendments
The 27 January 2021 claim amendments corrected issues under 35 USC 112(b) and (d) for claim 7.  No other amendments were made to the rejected claims.
Applicant’s Arguments
Applicant argues in the Remarks filed 21 January 2021 that the specification discloses other sequence variants a page 8, lines 6-12, and that the claim language allows only a single substitution within SEQ ID NO: 6.  SEQ ID NO: 6 is “TISSGGSYTYYPDSVKGRFTISRDNA”, a 26 residue sequence.  It is Applicant’s position that given that there are only 20 naturally occurring amino acids, there are very limited number of possibilities, each of which could be immediately envisioned by the skilled artisan.  
Response to Arguments
Applicant's arguments have been carefully considered but are not convincing.  The issue is not whether the skilled artisan could envision the substitutions, but whether the artisan could envision those substitutions that retained the claimed function.  But no guidance has been provided as to which positions of SEQ ID NO: 6 are tolerant of substitution so that, in the context of the other five CDRs, the variant would still bind Axl.  In addition, a single substitution to any of the other 19 amino acids at any of the 26 residues of SEQ ID NO: 6 is still a substantial genus of variants (26 x 19 =494 variants) for which the single species that is described cannot be considered representative.  
The rejection is therefore maintained as applied to the amended claims.  





Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4, 6, 7, 22-25, 28, 29, 33, 34, 46, 47, and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 17-20 of U.S. Patent No. 9,975,954 (of record) in view of Almagro & Fransson, Frontiers in Bioscience 13:1619-33; 2008 (of record) and/or Bowers et al., J Biol Chem 288:7688-96; 2013 (of record).   
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘954 recite antibodies that bind Axl and comprise the H-CDR’s set forth in instant SEQ ID NOS: 5, 6, and 7 and L-CDR set forth in SEQ ID NOS: 8, 9, 10 as well as the encoding nucleic acids of the VL and VH.  SEQ ID NO: 6 has zero amino acid substitutions, 
   Accordingly, the claims are not patentably distinct.
Applicant’s request to hold the rejection in abeyance is acknowledged.




Claims 1, 2, 6, 7, 22-25, 28, 29, 33, 34, 46, 47, and 61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 7, 12, 13, 15, 19,  and 32 of copending Application No. 15/566,635 (pub’d as US20190352407; (of record), now allowed) in view of Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (of record) and/or Bowers et al., J Biol Chem 288:7688-96; 2013 (of record).  
Although the claims at issue are not identical, they are not patentably distinct from each other because  the copending claims are directed to humanized variants of the 1H12 antibody comprising an H-CDR2 with one amino acid substitution relative to SEQ ID NO: 6 as recited in instant claim 1.  Regarding newly added claim 61, SEQ ID NO: 2 of the ‘635 comprises the same Kabat CDRs as found in instant SEQ ID NO: 3 and SEQ ID NOS: 4-8 of the ‘635 comprises the Kabat CDRs as found in instant SEQ ID NO: 4.  Accordingly, the VH and VL’s recited in copending 
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.
Applicant’s request to hold the rejection in abeyance is acknowledged.




Allowable Subject Matter 
No claim is allowed.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643